92 F.3d 1184
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Steven WHISENANT, Plaintiff-Appellant,v.Ronald J. ANGELONE, Defendant-Appellee.
No. 96-6288.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 25, 1996.Decided:  August 7, 1996.

Steven Whisenant, Appellant Pro Se.
Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion for a preliminary injunction to prohibit the Defendant from confiscating his typewriter while he has litigation pending.  We have reviewed the record and the district court's opinion and find no abuse of discretion and no reversible error.   See Direx Israel, Ltd. v. Breakthrough Medical Corp., 952 F.2d 802, 812-13 (4th Cir.1991).  Accordingly, we affirm on the reasoning of the district court.   Whisenant v. Angelone, No. CA-96-121-R (W.D.Va. Feb. 9, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED